           Case 5:20-cv-00528-JKP Document 9 Filed 04/13/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

J.G. WENTWORTH
ORIGINATIONS, LLC,

        Petitioner,

v.                                                              Case No. SA-20-CV-0528-JKP

ARTURO RESENDEZ,

        Respondent.

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Applicant J.G. Wentworth, L.L.C.’s Response to the Court’s Show

Cause Order (“Response”) (ECF No. 6). After considering the original application, the Response,

all matters of record, and the applicable law, the Court dismisses this action for lack of jurisdiction.

                                         I. BACKGROUND

        Pursuant “to the Texas Structured Settlement Protection Act contained in Chapter 141 of

the Texas Civil Practice and Remedies Code,” Petitioner commenced this action by filing an Ap-

plication for Approval of Transfer of Structured Annuity Benefits (ECF No. 1) naming Arturo

Resendez as respondent. Counsel electronically filed the Application as a civil complaint alleging

diversity of jurisdiction based upon contract.

        Through the six-page application, Petitioner, as the applicant, requests that the Court ap-

prove a transfer of benefits under a structured annuity contract that arose out of a settlement in

Resendez v. General Motors Corp., No. SA-81-CA-429 (W.D. Tex.). Petitioner attaches a copy of

the twenty-three-page Agreed Judgment in that case as Exhibit D. It also attaches, as Exhibit A, a

contract between it and Respondent to transfer his rights to annuity payments for a lump sum

payment. Petitioner identifies as interested parties: itself, respondent (a Texas resident), and one
            Case 5:20-cv-00528-JKP Document 9 Filed 04/13/21 Page 2 of 7




or two annuity issuers located in Pennsylvania.1 Petitioner includes the following paragraph:

         Venue and jurisdiction are proper in this Court because, pursuant to the Texas
         Structured Settlement Protections Act, this Application is properly brought in The
         [sic] court of original jurisdiction, without regard to the amount subject to the po-
         tential transfer, because the Texas Structured Settlement Protections Act does not
         specify an amount that would prohibit a court from hearing an application. TEX.
         CIV PRAC. & REM. CODE Chapter 141.

Petitioner prays that the Court grant the application and approve the transfer.

         After the Court questioned the jurisdictional basis for this action and ordered Petitioner to

show cause why the Court should not dismiss this case for lack of jurisdiction, see Order to Show

Cause (ECF No. 2), Respondent filed a pro se Answer (ECF No. 3) indicting that he is not opposed

to this Court hearing this matter. Petitioner also moved to extend the time for responding to the

show cause order, which the Court granted while emphasizing that original federal jurisdiction is

mandatory, and parties may not consent to subject matter jurisdiction. It thus informed the parties

that the filed answer has no bearing on this Court’s jurisdiction.

         In its response to the show cause order, Petitioner states that “[u]pon further review of the

case history and file, it is now apparent that the Applicant was asking for more relief than intended

or contemplated originally.” See Response ¶ 3. Petitioner concedes that federal jurisdiction is lack-

ing based on its original filing. See id. ¶ 5. It thus expresses an intent to amend its application to

“merely seek a declaratory order from this Court that this application is more properly considered

by the appropriate State Court.” Id. ¶ 6. It further states that it “will file an amended pleading in

conjunction with this response” and “asks this Court to allow this matter to proceed only to declare

that the State Court is the proper jurisdiction.” Id. ¶¶ 6-7.

                                              II. JURISDICTION

         Federal courts have an “independent obligation to assess [their] own jurisdiction before


1
 Because Petitioner appears to list the same annuity insurer twice, the Court is uncertain whether there are one or two
annuity insurers.

                                                          2
           Case 5:20-cv-00528-JKP Document 9 Filed 04/13/21 Page 3 of 7




exercising the judicial power of the United States.” MidCap Media Fin., L.L.C. v. Pathway Data,

Inc., 929 F.3d 310, 313 (5th Cir. 2019). “‘Federal courts are courts of limited jurisdiction,’ pos-

sessing ‘only that power authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251,

256 (2013) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). “Ju-

risdiction is essentially the authority conferred by Congress to decide a given type of case one way

or the other.” Hagans v. Lavine, 415 U.S. 528, 538 (1974). Courts “must presume that a suit lies

outside this limited jurisdiction, and the burden of establishing federal jurisdiction rests on the

party seeking the federal forum.” Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).

       “Original jurisdiction over the subject matter is mandatory for the maintenance of an action

in federal court.” Avitts v. Amoco Prod. Co., 53 F.3d 690, 693 (5th Cir. 1995). Parties “may neither

consent to nor waive federal subject matter jurisdiction.” Simon v. Wal-Mart Stores, Inc., 193 F.3d

848, 850 (5th Cir. 1999). The Fifth Circuit has long held that, under Fed. R. Civ. P. 12(h)(3), the

federal courts “have the responsibility to consider the question of subject matter jurisdiction sua

sponte if it is not raised by the parties and to dismiss any action if such jurisdiction is lacking.”

Giannakos v. M/V Bravo Trader, 762 F.2d 1295, 1297 (5th Cir. 1985).

       In its original application, Petitioner relies upon a Texas statute to support jurisdiction. Not

only does Petitioner fail to specify the precise jurisdictional-bestowing provision of the Texas

Structured Settlement Protection Act contained in Chapter 141 of the Texas Civil Practice and

Remedies Code, it more importantly fails to recognize that federal jurisdiction is dependent on

federal law. State law does not create federal jurisdiction. Nevertheless, review of Chapter 141

may provide insight into Petitioner’s reasoning for relying on the state law.

       The short title for Chapter 141 of the Texas Civil Practice and Remedies Code is “the

Structured Settlement Protection Act” (“SSPA”). Tex. Civ. Prac. & Rem. Code Ann. § 141.001.

The SSPA has seven sections. See id. §§ 141.001 to 141.007. Among other terms, the definitional

                                                  3
           Case 5:20-cv-00528-JKP Document 9 Filed 04/13/21 Page 4 of 7




section defines Court, Interested party, Payee, and Transferee. See id. § 141.002(2), (7), (9), and

(21). The SSPA also identifies mandatory disclosures to the Payee. See id. § 141.003. Section

141.004 not only requires court approval of transfers of structured settlement payment rights, but

it requires three specific express findings that the approving court must make. Section 141.006 sets

out the procedure for obtaining approval, which starts with the transferee bringing “[a]n applica-

tion . . . for approval of a transfer of structured settlement payment rights . . . in the court.” Most

states, including Texas, have enacted statutes like the SSPA to protect unwary persons from po-

tential abuse in their transactions with companies that buy future payment rights in exchange for a

present lump sum. Rapid Settlements, Ltd. v. Green, 294 S.W.3d 701, 705 (Tex. App. – Houston

[1st Dist.] 2009, no pet.). And no payee may waive any provision of the SSPA. See Tex. Civ. Prac.

& Rem. Code Ann. § 141.007(a).

       Nothing in Chapter 141 establishes federal jurisdiction for the mandatory judicial approval.

But the statute does provide guidance in its definition of “Court,” which means:

       (A) the court of original jurisdiction that authorized or approved a structured settle-
       ment; or

       (B) if the court that authorized or approved the structured settlement no longer has
       jurisdiction to approve a transfer of payment rights under the structured settlement
       under this chapter, a statutory county court, a statutory probate court, or a district
       court located in the county in which the payee resides.

Tex. Civ. Prac. & Rem. Code Ann. § 141.002(2).

       As shown by Exhibit D of the filed application, the Western District of Texas is the court

of original jurisdiction as identified in § 141.002(2)(A). Notably, the Agreed Judgment in the orig-

inal case specifically precludes transfers or reassignment. Further, although it appears that nothing

in the Agreed Judgment expressly retains jurisdiction to enforce the settlement agreement, the

Court did maintain express control over some elements of settlement payments regarding minors.

It is uncertain at best that such control exhibits present jurisdiction to approve the transfer of


                                                  4
           Case 5:20-cv-00528-JKP Document 9 Filed 04/13/21 Page 5 of 7




payment rights.

       Of course, settling parties that “wish to provide for the court’s enforcement of a dismissal-

producing settlement agreement” can request that the court retain jurisdiction for that purpose.

Kokkonen, 511 U.S. at 381. Similarly, a court may retain jurisdiction to make modifications. But

any retention of jurisdiction must be explicitly set out by the court. See id. at 382. And in the

absence of such action, “enforcement of the settlement agreement is for the state courts, unless

there is some independent basis for federal jurisdiction.” Id.

       Here, through its original application, Petitioner does not ask the Court to enforce the set-

tlement agreement. Instead, as required by Texas law, it asks for court approval of a transfer of the

structured settlement payments. Because the Western District of Texas is the court of original

jurisdiction regarding the structured settlement, it qualifies as the proper court to approve the trans-

fer, but only so long as it still “has jurisdiction to approve a transfer of payment rights under the

structured settlement.”

       Furthermore, even if the original case in the Western District of Texas retained jurisdiction

in some respect, the retention of jurisdiction does not appear sufficient to provide jurisdiction for

“a separate and independent suit”; it instead permits the filing of a proper motion in the original

action. See Scott v. State of Tex., No. 9:01-CV-58, 2002 WL 32075770, at *4 n.9 (E.D. Tex. Apr.

25, 2002) (recommendation of Mag. J.). Nevertheless, independent research has revealed two cases

in which the Eastern District of Texas considered applications for approval of transfer of structured

annuity benefits as separate civil actions. See JG Wentworth v. Landon, No. 9:18-CV-00219-ZJH,

2019 WL 1410897, at *1 (E.D. Tex. Mar. 28, 2019); DRB Cap., LLC v. Wade, No. 4:16-CV-

00516-CAN, 2016 WL 6397379, at *1 (E.D. Tex. Oct. 28, 2016). But, because neither case ad-

dresses the basis for federal jurisdiction, they are not helpful on the issue of jurisdiction.




                                                   5
           Case 5:20-cv-00528-JKP Document 9 Filed 04/13/21 Page 6 of 7




       Through its original application, Petitioner failed to establish that (1) Resendez v. General

Motors Corp., No. SA-81-CA-429 (W.D. Tex.) retained jurisdiction to approve the transfer of

payment rights or (2) there is some independent basis for federal jurisdiction over this action sep-

arate and apart from any retained jurisdiction. In its Order to Show Cause, the Court stated that,

“[i]f Petitioner desires to rely on the former avenue for jurisdiction, it shall point precisely to the

retention of jurisdiction in that prior case.” See ECF No. 2 at 5. And “although the latter avenue

for jurisdiction does not appear to be contemplated by Tex. Civ. Prac. & Rem. Code Ann. §

141.002(2), the Court” ordered that, “if Petitioner intends to establish jurisdiction over this action

through that path under diversity jurisdiction, it must (1) show some underlying claim or cause of

action upon which it premises diversity jurisdiction; (2) satisfy the jurisdictional amount in con-

troversy requirement; and (3) establish complete diversity between the parties.” Id.

       In its Response to the Order to Show Cause, Petitioner has not shown that the Western

District of Texas retained jurisdiction to approve the transfer of payment rights. Nor has Petitioner

shown any basis for diversity jurisdiction or any other independent basis for federal jurisdiction

over this action. For the reasons stated in the Order to Show Cause, Petitioner has not shown that

this Court has jurisdiction over this action.

       Petitioner concedes the lack of jurisdiction but seeks to amend to obtain a declaratory judg-

ment. But, despite the representation that it would file an amended pleading, Petitioner has filed

nothing since its response to the show cause order. Petitioner, moreover, provides no jurisdictional

basis for this Court to issue the requested declaratory judgment even had it filed a proper amend-

ment. It is well-established that “the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, provides

no independent basis for jurisdiction.” Cambranis v. Pompeo, No. 5:19-CV-0238-JKP, 2020 WL

1447380, at *3 (W.D. Tex. Mar. 24, 2020) (citing Medtronic, Inc. v. Mirowski Family Ventures,

LLC, 571 U.S. 191, 197 (2014); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671-72

                                                  6
           Case 5:20-cv-00528-JKP Document 9 Filed 04/13/21 Page 7 of 7




(1950); In re B-727 Aircraft Serial No. 21010, 272 F.3d 264, 270 (5th Cir. 2001); Northfield Ins.

Co. v. Rodriguez, 261 F. Supp. 3d 705, 708 (W.D. Tex. 2017)), aff’d sub nom. Cambranis v.

Blinken, No. 20-50399, 2021 WL 1287429 (5th Cir. Apr. 7, 2021). As already stated, Petitioner

has neither shown any basis for diversity jurisdiction nor any other independent basis for federal

jurisdiction over this matter. The attempt to obtain a declaratory judgment changes nothing regard-

ing jurisdiction over this action.

                                       III. CONCLUSION

        For the foregoing reasons, the Court FINDS that Petitioner has not carried its burden to

establish that federal jurisdiction exists over this action. Accordingly, pursuant to Fed. R. Civ. P.

12(h)(3), it DISMISSES this action without prejudice for lack of jurisdiction. It will issue a final

judgment by separate filing.

        IT IS SO ORDERED this 13th day of April 2021.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                                 7
